Citation Nr: 0509639	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision that, inter alia, 
increased the disability evaluation to 50 percent for 
bilateral hearing loss, effective September 21, 2001.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned rating in September 2002, and the RO issued a 
statement of the case (SOC) in October 2002.  The veteran 
filed a substantive appeal later that same month.

In November 2003, the Board remanded this matter to the RO 
for further action.  In response to the remand, the RO 
undertook further development, to include scheduling the 
veteran for further audiometric testing.  As reflected in a 
January 2005 supplemental SOC (SSOC), the RO increased the 
disability evaluation to 60 percent for bilateral hearing 
loss, effective September 21, 2001 (the date of the claim for 
increase).  Because a higher evaluation is available for 
bilateral hearing loss, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

As a final preliminary matter, the Board notes that, in a 
January 2005 decision, the RO, inter alia, increased the 
disability evaluation to 30 percent for bilateral hearing 
loss, for the period from October 17, 1993, to 
September 20, 2001.  The record reflects no NOD, to date, 
with that rating decision, and the issue has not been 
certified for appellate consideration. As such, that matter 
is not in appellate status and will not be addressed by the 
Board at this time.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since September 21, 2001, audiometric testing has 
revealed, at worst, level VIII hearing acuity in the right 
ear and level X hearing acuity in the left ear. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 60 
percent for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.350, 3.385, 4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 
4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the October 2002 SOC and the January 2005 SSOC, as 
well as the May 2002, January 2004, and February 2004 
letters, the veteran and his representative have been 
notified of the laws and regulations governing the claim, the 
evidence that has been considered in connection with this 
appeal, and the bases for the denial of the claim.  The RO 
notified the veteran of the applicable rating criteria, and 
of the need for evidence of current medical treatment (of a 
worsening of his service-connected disability).  After each, 
the veteran and his representative were given the opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the RO's May 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed him that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, particularly, medical 
records, if he gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided both before and 
after the rating action on appeal.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

As indicated above, the RO issued the October 2002 SOC 
explaining what was needed to substantiate the claim within 
four months of the July 2002 rating decision on appeal, and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of May 2002.  In 
response to that letter, the veteran submitted a signed 
authorization form, allowing VA to obtain the veteran's 
private treatment records.  These records have been obtained 
and associated with the claims file.  The veteran has not 
informed the RO of the existence of any additional evidence 
that had not already been obtained in response to that 
letter, or at any other point during the pendency of this 
appeal.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment records, and has 
arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim for a disability 
rating in excess of 60 percent for bilateral hearing loss.

II.  Factual Background

Service connection has been established for bilateral hearing 
loss, originally characterized as bilateral deafness, 
conductive type, effective January 31, 1946.

In February 1998, the Board denied a disability evaluation in 
excess of 10 percent for bilateral hearing loss.

On September 21, 2001, the veteran filed a claim for an 
increased disability evaluation for bilateral hearing loss.

A VA audiological evaluation in January 2002 reflected a 
moderate to profound mixed hearing loss in the right ear, and 
a severe to profound mixed hearing loss in the left ear.  New 
power-zoom hearing aids and micro-link system were ordered, 
as well as a shake-awake alarm clock.  

On audiometric testing in January 2002, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
80
85
85
85
LEFT
N/A
85
85
105
110+

Speech audiometry then revealed speech recognition ability of 
96 percent in the right ear, and of 64 percent in the left 
ear.

Private medical records, dated from April 2000 to April 2002, 
and received in June 2002, reflect that the veteran underwent 
cleaning of the mastoid cavity approximately every two 
months, and occasional treatment for ear infection.

A January 1999 medical statement, received in June 2002 from 
Jay B. Farrior, M.D., P.A., indicates that further surgical 
revision of the fenestration was not recommended; that the 
veteran may consider some newer programmable semi-digital or 
fully digital type hearing aids; and that the veteran may 
have some continued hearing loss over the years.

On audiometric testing in June 2002, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
85
85
85
LEFT
N/A
85
85
105
105

Speech audiometry then revealed speech recognition ability of 
94 percent in the right ear, and of 72 percent in the left 
ear.

The June 2002 VA examination report summarized audiological 
test results as follows:  Severe to profound mixed hearing 
loss, bilaterally (L>R).  Immittance testing indicated large 
physical volume bilaterally, consistent with history of 
bilateral ear surgery.

In July 2002, the RO increased the disability evaluation to 
50 percent for bilateral hearing loss, effective 
September 21, 2001.

A March 2003 report of VA audiology consultation reveals 
severe to profound mixed hearing loss in both ears.
 
In September 2003, the veteran submitted a report of a May 
2003 private audiological evaluation, consisting of a 
graphical display of test results.

In February 2004, the veteran submitted a personal statement, 
indicating that, throughout the years, he has had all kinds 
of hearing aids-both in the ear and behind the ear.  He 
indicated that his most recent hearing aids, fitted last 
year, were useless because the speech comprehension was so 
poor.  The veteran also indicated that his wife and others 
spelled out words, and that he no longer could hold a 
conversation around a table or use a telephone without 
extreme difficulty.  The veteran indicated that he was still 
a practicing attorney, and that communication was vital in 
his profession and social life; he began taking classes in 
sign language and was seeking a class in lip/speech reading.  
The veteran also indicated that he was a pilot with the Civil 
Air Patrol, and was not allowed to fly the aircraft without 
another person monitoring the radio. 

On audiometric testing in May 2004, pure tone thresholds, in 
decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
85
80
85
90
LEFT
N/A
85
80
105
120+

Speech audiometry then revealed speech recognition ability of 
68 percent in the right ear, and of 64 percent in the left 
ear.

The May 2004 VA examination report summarized audiological 
test results as follows:  Severe to profound mixed hearing 
loss, bilaterally; word recognition, bilaterally, was poor.  
The examiner noted that middle-ear status was not evaluated 
because they were removed during fenestration operations in 
1948 and 1950.  

VA progress notes, dated in June 2004, show that the veteran 
was seen for the binaural reprogramming of his Phonak-Claro 
hearing aids, and fitting/instruction of an FM system for his 
right aid.

In January 2005, the RO increased the disability evaluation 
to 60 percent for bilateral hearing loss, effective 
September 21, 2001.

III.  Legal Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings reported at 
audiometric examinations. Evaluations of hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2004).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher 
Roman numeral. Each ear will be evaluated separately.

38 C.F.R. § 4.86 (2004).

In this case, the record does reveal puretone thresholds 
meeting the definition of an exceptional pattern of hearing 
impairment for each ear under 38 C.F.R. § 4.86.  Hence, the 
veteran may benefit from application of this provision.  

Applying the special provision for evaluating exceptional 
patterns of hearing impairment to the results of the May 2004 
audiometric evaluation (which is reflective of the worst 
hearing acuity during the time frame pertinent to the matter 
on appeal), the veteran has Level VIII hearing acuity in the 
right ear, and Level X hearing acuity in the left ear, based 
on application of the reported findings to Tables VIa and 
VII.  These findings warrant a 60 percent evaluation under 38 
C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  
[Parenthetically, the Board notes that, when Table VI (in 
lieu of Table VIa) and the standard provisions of evaluating 
hearing loss are considered for each ear, the results would 
only warrant the assignment of a 40 percent evaluation.  See 
38 C.F.R. § 4.85, Table VI (2004).]

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations f record.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  In other words, the Board 
is bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For this reason, the RO's citation to and discussion of the 
provisions of 38 C.F.R. § 3.321 (2004), governing the 
assignment of ratings on an extra-schedular basis, and the 
provisions of 38 C.F.R. § 3.350, governing certain awards of 
special monthly compensation (SMC), was unnecessary.  

Given the mechanical method of determining evaluations for 
hearing loss, based on audiometry findings and speech 
discrimination results, it would appear that factors other 
than those findings would not bear on the rating assigned for 
hearing loss.  However, even if consideration of additional 
factors were appropriate, here, there is no showing that the 
veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to and discussed in the 
January 2005 SSOC).  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Likewise, the Board notes that the provisions of 38 C.F.R. 
§ 3.350 (cited to in the October 2002 SOC and the January 
2005 SSOC) that governs entitlement to SMC due to either 
deafness, or to deafness in combination with other specified 
disabilities, are not applicable.  Here, the veteran's 
hearing acuity in each ear, based on application of the 
reported findings to Tables VIa and VII, is not Level XI 
(profound deafness); nor is there objective evidence of 
service-connected blindness with bilateral visual acuity of 
5/200 or less, or of service-connected blindness of both eyes 
having only light perception or less.  See 38 C.F.R. § 3.350 
(2004).   

For all the foregoing reasons, the Board finds that the 60 
percent rating assigned for bilateral hearing loss was 
proper, and that the criteria for a disability evaluation in 
excess of 60 percent for that condition are not met.  Hence, 
the veteran's claim on appeal must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

A disability evaluation in excess of 60 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


